Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 13, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a store manager until he was discharged from his employment for violating a company policy requiring that the store’s safe be kept securely locked at all times. Claimant’s failure to abide by this rule resulted in the theft of $1,467 from the store’s safe. Following his discharge, claimant applied for unemployment insurance benefits, stating on his application that he had lost his employment due to corporate downsizing. The Unemployment Insurance Appeal *723Board ruled, inter alia, that claimant had lost his employment due to misconduct and that he had made willful false statements to obtain benefits.
We affirm. Failure to comply with the employer’s established policies and procedures constitutes disqualifying misconduct (see, Matter of Rooney [Sweeney], 236 AD2d 775; Matter of Kobrin [Sweeney], 216 AD2d 625, 626). Substantial evidence supports the Board’s determination that claimant lost his employment due to such disqualifying misconduct and that he made willful false statements to obtain them. To the extent that claimant provided testimony to the contrary, this merely presented a credibility issue for the Board to resolve.
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.